As filed with the Securities and Exchange Commission on February 26, 2016 File No. 333-208952 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ ] Franklin Managed Trust (Exact Name of Registrant as Specified in Charter) (650) 312-2000 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. It is proposed that the filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended. FRANKLIN LARGE CAP VALUE FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Large Cap Value Fund (the “Large Cap Fund”), a series of Franklin Value Investors Trust, scheduled for April 29, 2016, at 10:00 a.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy card to vote on important issues relating to the Large Cap Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal, which is in accordance with the Board of Trustees’ recommendation on page 9 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at: (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN LARGE CAP VALUE FUND One Franklin Parkway San Mateo, California 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on April 29, 2016 To the Shareholders of the Franklin Large Cap Value Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Large Cap Value Fund (the “Large Cap Fund”), a series of Franklin Value Investors Trust (“FVIT”), will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California, on April 29, 2016, at 10:00 a.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Plan”) between FVIT, on behalf of its series, the Large Cap Fund, and Franklin Managed Trust, on behalf of its series, the Franklin Rising Dividends Fund (the “Rising Dividends Fund”), that provides for: (i) the acquisition of substantially all of the assets of the Large Cap Fund by the Rising Dividends Fund in exchange solely for shares of the Rising Dividends Fund, (ii) the distribution of such shares to the shareholders of the Large Cap Fund, and (iii) the complete liquidation and dissolution of the Large Cap Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the Large Cap Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on January 20, 2016 are entitled to notice of, and to vote at, the Meeting and any adjournment of the Meeting. By Order of the Board of Trustees, Steven J. Gray Secretary March 1, 2016 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of FVIT, on behalf of the Large Cap Fund, urges you to complete, date, sign and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the Large Cap Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You also may be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, if your account is eligible, you may also vote through the internet by visiting the website printed on your proxy card and following the online instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon? . 3 What will happen if the shareholders approve the Plan? . 3 How will the Transaction affect me? . 3 What are the federal income tax consequences of the Transaction? . 6 How do the distribution and purchase procedures of the Funds compare? . 7 How do the redemption procedures and exchange privileges of the Funds compare? . 7 What is the anticipated timing of the Transaction? . 7 What happens if the Transaction is not approved? . 7 How will shareholder voting be handled? . 7 What is the FVIT Board’s recommendation regarding the proposal? . 8 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? . 8 How do the principal investment risks of the Funds compare? . 10 What are the distribution and purchase procedures of the Funds? . 11 What are the redemption procedures and exchange privileges of the Funds? . 11 Who manages the Funds? . 12 What are the Funds’ investment management fees? . 13 What are the fees and expenses of each Fund and what might they be after the Transaction? . 15 How do the performance records of the Funds compare? . 17 Where can I find more financial and performance information about the Funds? . 18 What are other key features of the Funds? . 19 i REASONS FOR THE TRANSACTION 20 INFORMATION ABOUT THE TRANSACTION 22 How will the Transaction be carried out? . 22 Who will pay the expenses of the Transaction? . 24 What should I know about the Rising Dividends Fund Shares? . 24 What are the capitalizations of the Funds and what might the Rising Dividends Fund’s capitalization be after the Transaction? . 24 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 25 How do the investment goals, strategies, policies and risks of the Funds compare? . 25 How do the fundamental investment policies of the Funds differ? . 27 What are the principal risk factors associated with investments in the Funds? . 27 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 29 INFORMATION ABOUT THE FUNDS . 32 FURTHER INFORMATION ABOUT THE FUNDS . 32 VOTING INFORMATION 34 How many votes are necessary to approve the Plan? . 34 How do I ensure my vote is accurately recorded? . 35 May I revoke my proxy? . 35 What other matters will be voted upon at the Meeting? . 35 Who is entitled to vote? . 35 How will proxies be solicited? . 36 Are there dissenters’ rights? . 37 PRINCIPAL HOLDERS OF SHARES . 37 SHAREHOLDER PROPOSALS . 37 ADJOURNMENT 38 GLOSSARY 39 EXHIBITS TO THE PROSPECTUS/PROXY STATEMENT 40 A. Form of Agreement and Plan of Reorganization B. Principal Holders of Securities C. Prospectus of the Rising Dividends Fund – Class A, Class C, Class R, Class R6 and Advisor Class, dated February 1, 2016, as amended and supplemented to date (enclosed) ii PROSPECTUS/PROXY STATEMENT Dated March 1, 2016 Acquisition of Substantially All of the Assets of FRANKLIN LARGE CAP VALUE FUND (a series of Franklin Value Investors Trust) By and in Exchange for Shares of FRANKLIN RISING DIVIDENDS FUND (a series of Franklin Managed Trust) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin Large Cap Value Fund (the “Large Cap Fund”), a series of Franklin Value Investors Trust (“FVIT”). At the Meeting, shareholders of the Large Cap Fund will be asked to approve an Agreement and Plan of Reorganization (the “Plan”). If the Large Cap Fund’s shareholders vote to approve the Plan, substantially all of the assets of the Large Cap Fund will be acquired by the Franklin Rising Dividends Fund (the “Rising Dividends Fund”), a series of Franklin Managed Trust (“FMT,” and together with FVIT, the “Trusts,” or individually, a “Trust”), in exchange for Class A, Class C, Class R, Class R6 and Advisor Class shares of the Rising Dividends Fund. The principal offices of the Trusts are located at One Franklin Parkway, San Mateo, California 94403-1906. You can reach the offices of the Trusts by calling (800) 342-5236. The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California, on April 29, 2016, at 10:00 a.m., Pacific time. The Board of Trustees of FVIT (the “FVIT Board”), on behalf of the Large Cap Fund, is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about March 1, 2016. If the Large Cap Fund’s shareholders vote to approve the Plan, you will receive Class A, Class C, Class R, Class R6 and Advisor Class shares of the Rising Dividends Fund with an aggregate net asset value (“NAV”) equivalent to your investment in Class A, Class C, Class R, Class R6 and Advisor Class shares, respectively, of the Large Cap Fund. The Large Cap Fund will then be liquidated and dissolved. The Large Cap Fund and the Rising Dividends Fund (each, a “Fund” and, collectively, the “Funds”) have identical investment goals, but have some differences in principal investment strategies and risks. Each Fund’s investment goal is long-term capital appreciation. For the Rising Dividends Fund, preservation of capital, while not a goal, is also an important consideration. 1 This Prospectus/Proxy Statement includes information about the Plan and the Rising Dividends Fund that you should know before voting on the Plan, which, if approved, could result in your investment in the Rising Dividends Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the Large Cap Fund and the Rising Dividends Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: • The Prospectus dated March 1, 2016 of the Large Cap Fund – Class A, Class C, Class R, Class R6 and Advisor Class shares (the “Large Cap Fund Prospectus”), which is incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. • The Prospectus dated February 1, 2016 of the Rising Dividends Fund – Class A, Class C, Class R, Class R6 and Advisor Class, as supplemented to date (the “Rising Dividends Fund Prospectus”), which is enclosed herewith, incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated March 1, 2016, relating to this Prospectus/Proxy Statement, which has been filed with the SEC and is incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement, the Large Cap Fund Prospectus or the Rising Dividends Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement.
